Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered August 16, 1991, convicting defendant upon his plea of guilty of the crimes of attempted rape in the first degree (two counts), sexual abuse in the first degree (four counts) and endangering the welfare of a child (four counts).
Having reviewed the record, we agree with defense counsel that all of the issues which could be raised on appeal, including whether defendant knowingly and voluntarily waived his right to appeal, are frivolous. Accordingly, the appeal should be dismissed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the appeal is dismissed, and application to be relieved of assignment granted.